Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 10 May 1783
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     My dear Marquis
                     Head Qrs Newburgh 10th May 1783.
                  
                  My letter of the 5th of last Month by your Servant, acknowledged the receipt of your favor of the 5th of Feby from Cadiz—I have now to thank you for your letter of the 2d of March from Bordeaux which came to my hands a few days ago.  If I can get my Letter to Philada in time, it will be conveyed to you by the Duke de Lauzen, who (with his Legion) is on the point of Embarkation; and will carry with him my best wishes, & warmest friendship.
                  We are much indebted to you for your exertions at the Court of Spain—your Conduct there, affords us a fresh instance of your Zeal in the Cause of America; & of your abilities to serve it; & will, if possible, endear you to us more—I
                  Congress have taken no steps, I believe, towards the appointment of a Minister for the Court of London; or if they have it is not in my power to give you any information on this subject.  They (one may presume, because it is the case with all others) are waiting with great & anxious impatience for the definitive treaty of Peace, that a Civil & Military Establishment may succeed.  At present we can form no conjecture of the time when the British Troops will evacuate New York—I have lately had a meeting with Sir Guy Carleton (at Dobbs’s Ferry) on this business, but could extract nothing more than that it was his wish to withdraw the Troops as soon as possible—That he was using his best endeavors for this purpose—and that the British Government could have no inducement to continue them there a moment longer than they could avoid it.
                  Our Men, whose terms of Service were to expire with the War, not being able to distinguish between the Ratification of the Preliminary Articles, & a definitive Treaty of Peace; and being very desirous of their discharges; have, with difficulty, been kept under due Subordination but have not in any instance proceeded to such acts of outrage as I find the Scotch Corps in England have done.
                  The Indians on the Frontiers of Virginia & Pensylvania have lately committed acts of hostility—murdering and Scalping many of the innocent Settlers, who were returning to their former habitations in hopes of possessing them in Peace.  It is much to be doubted whether these wretches will ever suffer our Frontiers to enjoy tranquility till they are either exterminated, or removed to a much greater distance from us than they now are.
                  We are told that a general change has taken place in the British Ministry upon the principle of a Coalition of Parties; of what this is portentous I know not—time must discover.  I never can too often repeat to you the warmth of my friendship, and my wishes to see you in this Country—Nor can I give you too many assurances of my affection. Mrs Washington offers respectful Compliments to Madame La. Fayette, in which mine are very cordially joined. Tilghman, by this time, is I presume, one of those domestic things called a Husband—the rest of my family are in Statu quo wishing you to receive the homage of their respectful attachments.  With the greatest sincerity & truth I am—My Dear Marquis Yr
                  
                     Go: Washington
                  
               